Citation Nr: 0622519	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-31 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for a torn meniscus of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from January 1976 to 
January 1979 and from August 1980 to August 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that granted service connection for a torn 
meniscus of the left knee and assigned a 20 percent 
disability evaluation.  The veteran appealed the assigned 
rating.  This appeal also stems from an April 2005 rating 
action that denied service connection for a right knee 
disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the veteran's claim at this time would be 
premature.  In a statement received in October 2003, the 
veteran requested to appear at a personal hearing before a 
Veterans Law Judge in Washington, DC (Central Office 
hearing).  Such a hearing was scheduled for May 25, 2006.  
However, by correspondence postmarked two days prior to the 
hearing, the veteran filed a request to have the venue of his 
hearing changed from Washington to the Boston RO (Travel 
Board).  

Under 38 C.F.R. § 20.1304, the veteran and his representative 
are granted a period of 90 days to submit a request for a 
personal hearing following the mailing of notice to them that 
the appeal has been certified to the Board for appellate 
review.  The veteran's case was certified to the Board in 
March 2006.  Consequently, the veteran submitted a timely 
request to have a Travel Board hearing.

Therefore, to accord the veteran due process, he should be 
scheduled for an appropriate Board hearing. 38 C.F.R. §§ 
20.700, 20.1304 (2005).



Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law. A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


